John E. Jennings, Chief Judge. This appeal is a result of a dispute between Elizabeth and Mildred Self, the two wives of Alex Self, now deceased, over which one is entitled to the deceased’s veteran’s benefits. The issue is whether the motion of Mildred Self, the first wife, to set aside an earlier divorce decree, is barred by the doctrine of laches. The trial court held that it was not and we affirm. There is no serious dispute as to the facts. Alex and Mildred Self were married in 1947 and eventually had four children. Alex served in the military overseas. In 1964 Alex and Mildred returned from Tripoli, Libya, and moved to Pineville, Louisiana, where they owned a home. Alex was stationed at the air force base in Clinton, Oklahoma and Mildred and the children remained in Pineville. On September 1, 1965, Alex filed a complaint for divorce in Union County Chancery Court, alleging that he had been a resident of the state of Arkansas for more than ninety days and that Mildred’s last known address was Alexander City, Alabama. A warning order was issued and an attorney ad litem wrote Mildred at an address in Alexander City. The letter was returned as “undeliverable.” It is undisputed that Alex had not been a resident of Arkansas for the time prescribed by law, that Mildred was not then a resident of the State of Alabama, and that Mildred had no notice whatsoever of the proceedings. On October 8, 1965, Alex obtained a decree of divorce and promptly returned to his home in Pineville, Louisiana. One week later Mildred found the divorce decree in Alex’s car. She promptly consulted with James Gravel, a lawyer in Alexandria, Louisiana, who thought that the Arkansas divorce decree was “null and void.” Mr. Gravel then filed for and obtained, in Louisiana, a decree of separation from bed and board on Mildred’s behalf. Alex paid child support under the terms of this decree, albeit sporadically. He and Mildred never lived together again. In 1982, Alex met Elizabeth Zagatta. On February 15, 1984, they had a daughter, and they married on May 17, 1984. Elizabeth testified that Alex had shown her his divorce decree prior to the marriage. On May 10, 1987, Alex died. Elizabeth applied for, and began receiving, veteran’s benefits. In August 1987, Mildred filed for veteran’s benefits. Her claim was eventually denied. On April 3, 1989, Mildred filed a motion to set aside the Union County Chancery decree of divorce, without notice to Elizabeth. On May 24, 1989, the Union County Chancery Court entered an order holding that the decree was void for lack of jurisdiction. On November 18, 1991, Elizabeth filed a motion to intervene and to set aside the order setting aside the decree. After a hearing the chancellor denied the motion, and Elizabeth appeals. The sole question is whether the chancellor erred in not finding that Mildred’s claim was barred by the doctrine of laches.  The doctrine of laches is founded on the equitable maxims of “he who seeks equity must do equity” and “equity aids the vigilant.” Grimes v. Carroll, 217 Ark. 210, 229 S.W.2d 668 (1950). In the application of the doctrine, each case must depend upon its own particular circumstances. Grimes, supra. The issue of laches is one of fact. See Davenport v. Pack, 35 Ark. App. 40, 812 S.W.2d 487 (1991). We will not reverse the trial court’s decision on a question of fact unless it is clearly erroneous. Ark. R. Civ. R 52(a); Mobley v. Harmon, 313 Ark. 361, 854 S.W.2d 348 (1993).  In the case at bar it is undisputed that Mildred was not aware of Alex’s purported remarriage to Elizabeth until after his death. The contention, however, is that Mildred should have taken action to set aside the Arkansas divorce decree within a reasonable time of her discovery of it in 1965. Unquestionably, Mildred took prompt action upon her discovery of the divorce decree. She consulted local counsel, filed an action for legal separation, and sent the Union County Chancery Clerk a letter stating that Alex had not been a resident of Arkansas and that she had had no notice of the proceedings. It is by no means clear that the Louisiana attorney’s advice was in error. When service of process is invalid, judgments obtained thereby have been said to be void. See Wilburn v. Keenan Companies, Inc., 298 Ark. 461, 768 S.W.2d 531 (1989); Edmonson v. Farris, 263 Ark. 505, 565 S.W.2d 617 (1978); Davis v. Schimmel, 252 Ark. 1201, 482 S.W.2d 785 (1972); Black v. Merritt, 37 Ark. App. 5, 822 S.W.2d 853 (1992). Actual knowledge of proceedings does not validate defective service of process. Green v. Yarbrough, 299 Ark. 175, 771 S.W.2d 760 (1989). In Murphy v. Murphy, 200 Ark. 458, 140 S.W.2d 416 (1940), the supreme court said: Here, the naked truth is that a man who never, even for ninety days, became a resident of this state, gave an improper address, which made it impossible to notify his wife that she had been sued, and she remained in ignorance of that fact until after she had been divorced. Such divorces have a “mail-order” appearance, and we shall not hesitate to set them aside, even though the divorced party shall have remarried before we have that opportunity; and, however innocent the second wife may be, we cannot permit such frauds to be practiced upon the courts of this state. In support of her position, Elizabeth cites Sariego v. Sariego, 231 Ark. 35, 328 S.W.2d 136 (1959); Allsup v. Allsup, 199 Ark. 130, 132 S.W.2d 813 (1939); Corney v. Corney, 97 Ark. 117, 133 S.W. 813 (1910); Fair v. Fair, 232 Ark. 800, 341 S.W.2d 22 (1960); and Maples v. Maples, 187 Ark. 127, 58 S.W.2d 930 (1933). Each case lends support to her position, but the most compelling is Maples, which is markedly similar to the case at bar. Maples was an adversary proceeding between Emma Lou Maples and Bertha Maples, both of whom claimed to be the widow of B.F. Maples. The issue was which woman was entitled to veteran’s benefits. In 1917, B.F. Maples obtained a decree of divorce in Pulaski County Chancery Court from Emma Lou after the issuance of a warning order. It was undisputed that B.F. was a resident of Alabama and that his representation that he was a resident of Arkansas was false. Ten days after he obtained the divorce decree, B.F. married Bertha in Tennessee and soon a child was born. B.F. and Bertha then returned to the community in Alabama where his first wife still resided. In 1918 B.F. Maples died and in 1924 Bertha began receiving veteran’s benefits. In 1931 Emma Lou filed suit in Pulaski County Chancery Court to set aside the decree of divorce. In reversing the chancellor’s decision the supreme court said: Here, the first wife, having been advised that her husband had married another woman in 1917, waited until after her husband was dead and until 1931 before proceeding to have the divorce decree vacated. We feel constrained to hold that she waited too long, and is barred by her laches. The differences between Maples and the case at bar are significant. The first Mrs. Maples had known of her husband’s remarriage and the birth of a child by that marriage since 1918 and took no action until 1931. Mildred Self was not aware of Alex’s remarriage until after his death in 1987. While Emma Lou Maples took no action at all, Mildred Self promptly filed suit in Louisiana for separation from bed and board. Alex’s payment of child support pursuant to the Louisiana decree was an indication that even he regarded the Arkansas divorce as invalid. Finally, there is no indication from the supreme court’s decision in Maples that the first Mrs. Maples received no notice of the pendency of the Arkansas divorce proceeding.  Our conclusion is that the chancellor’s decision on the question of laches was not clearly erroneous. Affirmed. Robbins, Mayfield, JJ., and Wright, S.J., dissent. Pittman, J., not participating.